DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed 4/23/2021 for application 16369837.  Claims 3 & 17-20 are canceled by Applicant.  Claims 21-23 are newly presented.  Claims 1-2, 4-16, & 21-23 are pending and examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, & 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fasolo FR2898960 (copies of original document and English-language translation were provided to Applicant with the non-final Office action mailed 1/25/2021).
	Regarding Independent Claim 1, Fasolo teaches an igniter (10) for a gas turbine engine (the italicized limitation is directed to an intended use of the claimed igniter, and Fasolo’s igniter is capable of being used in a gas turbine engine because it is exposed to similar conditions, i.e. hot pressurized gases, and could be used for the same purpose in both Fasolo’s application and a gas turbine engine, i.e. to ignite a fuel/air mixture) comprising: 
a base (22), 

a heat spreader (34) being in thermal conduction contact with the heating section of the glow plug heater rod and extending radially therefrom (see Figs. 1-4), the heat spread being either disc-shaped (interpretation 1: Fig. 2, annular rib 34a) or cross-hair shaped (interpretation 2: Fig. 4, with fins 34b), the heat spreader defining a spreader face (in accordance with interpretation 1: see Fig. 1: Annotated Fig. 2 from Fasolo below, annotated face, and in accordance with interpretation 2: side of fin 34b), a portion of the spreader face facing at least partially toward the glow plug heater rod (in accordance with interpretation 1: annotated facing portion has a normal line that is at an angle of less than 90° with respect to the adjacent side of the annotated tip and thus faces at least partially toward the annotated tip of the glow plug heater rod discussed above, and in accordance with interpretation 2: side of fin 34b has a normal line that is at an angle of less than 90° with respect to the adjacent side of the end of the glow plug heater rod and thus faces at least partially toward the glow plug heater rod – for both interpretations, it is noted that Applicant does not specify what conditions are required in order to satisfy the requirement of “facing at least partially toward” something and so the claim has been interpreted such that an angle of 90° between a surface of the glow plug heater rod and a normal line to the surface of the spreader face represents the lower bound of not facing toward something – i.e. an acute angle faces toward whereas a right angle does not, which is not inconsistent with what is shown in Applicant’s Fig. 25, for example).

    PNG
    media_image1.png
    150
    182
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 2 from Fasolo
Dependent Claim 2, Fasolo further teaches the heat spreader is disc-shaped (in accordance with interpretation 1: Fig. 2, annular rib 34a), the spreader face being frustoconical (see Fig. 1: Annotated Fig. 2 from Fasolo above, annotated face forms a frustoconical shape in the circumferential direction about the annotated tip).
	Regarding Dependent Claim 4, Fasolo further teaches the heat spreader is cross-hair shaped (in accordance with interpretation 2: Fig. 4, with fins 34b).
Regarding Dependent Claim 8, Fasolo further teaches the heat spreader extends around a full circumference of the glow plug heater rod (in accordance with interpretation 1: Fig. 2, annular ribs 34a extend about full circumference of 26).
	Regarding Dependent Claim 9, Fasolo further teaches the spreader face is annular and circumferentially extends around the glow plug heater rod (in accordance with interpretation 1: annular rib 34a at tip of 26 with annular face facing combustion chamber), the spreader face being beveled toward the glow plug heater rod (annular rib 34a at tip of 26 is beveled toward 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5-9, 14-15, & 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ponziani 20130195546 in view of Carrere 20150260406.
	Regarding Independent Claim 1, Ponziani teaches an igniter (200) for a gas turbine engine comprising: 
a base (upper portion of 200), 
a glow plug heater rod (202) extending from the base along an axis and terminating in a rod end (face disposed at the combustion chamber 308), 
a heating section (tip end of 202 will heat up for igniting fuel/air mixture); and
a heat spreader being in thermal conduction contact with the heating section of the glow plug heater rod and extending radially therefrom (126 is in thermal conduction contact with igniter 200 as shown in Figs. 3-4), the heat spreader being either disc-shaped (126 is disc-shaped) or cross-hair shaped, the heat spreader defining a spreader face (127), a portion of the spreader face facing at least partially toward the glow plug heater rod (normal line to 127 is at less than 90° angle to surface of 202 - it is noted that Applicant does not specify what conditions are required in order to satisfy the requirement of “facing at least partially toward” something and so the claim has been interpreted such that an angle of 90° between a surface of the glow plug heater rod and a normal line to the surface of the spreader face represents the lower bound of not facing toward the surface of the glow plug heater rod – i.e. an acute angle faces toward whereas a right angle does not, which is not inconsistent with what is shown in Applicant’s Fig. 25, for example; it is further noted that even if 127 were not interpreted as the spreader face, the radially inner surface at 126 faces 202 even more directly along the inner circumference of 126, and while the radially inner surface at 126 is in contact with 202 it is necessarily also radially offset because 104 is a guide sleeve, and would not therefore include an interference-type fit, and thus there will be at least a portion of the radially inner surface of 126 that is radially offset in order to permit the guide sleeve 104 to “guide” rather than tightly grip).
Ponziani does not specify the type of igniter and therefore fails to teach the glow plug heater rod having a heating section extending axially between axially opposite ends of a heater contained within the glow plug heater rod. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ponziani’s igniter such that the igniter is a glow plug, as taught by Carrere, in order to reduce the size of the igniter relative to a spark plug (Carrere; para. [0050]).  The proposed modification of Ponziani with Carrere results in the heater rod having a heater contained therein and the heating section being defined as claimed.  As the heater would be at the tip of the igniter, the heat spreader 126 would be in thermal conduction contact with the heating section.
	Regarding Dependent Claim 2, Ponziani in view of Carrere teaches the invention as claimed and as discussed above for claim 1, and Ponziani further teaches the heat spreader is disc-shaped (see Fig. 1, 126 is disc-shaped), the spreader face being frustoconical (127 forms a frustoconical surface).
	Regarding Dependent Claim 5, Ponziani in view of Carrere teaches the invention as claimed and as discussed above for claim 1, and Ponziani further teaches a housing circumferentially surrounding the glow plug heater rod (106 circumferentially surrounds 202), the rod end protruding beyond the housing (see Fig. 3), a radially outer portion of the heat spreader being secured to the housing (radially outer portion of 126 is secured to 106).
	Regarding Dependent Claim 6, Ponziani in view of Carrere teaches the invention as claimed and as discussed above for claim 5, and Ponziani further teaches the housing and the glow plug heater rod are radially spaced from each other by a gap axially extending at least along a portion of the glow plug heater rod (106 and 202 are radially spaced from each by a gap therebetween, the gap extending axially along 202).
	Regarding Dependent Claim 7, Ponziani in view of Carrere teaches the invention as claimed and as discussed above for claim 6, and Ponziani further teaches the gap is filled with an insulation material (air).
	Regarding Dependent Claim 8, Ponziani in view of Carrere teaches the invention as claimed and as discussed above for claim 1, and Ponziani further teaches the heat spreader 
	Regarding Dependent Claim 9, Ponziani in view of Carrere teaches the invention as claimed and as discussed above for claim 1, and Ponziani further teaches the spreader face is annular (annular face of 127) and circumferentially extends around the glow plug heater rod (annular face of 126 discussed above extends circumferentially about 202), the spreader face being beveled toward the glow plug heater rod (the bevel of 126 extends toward 202).
	Regarding Independent Claim 14, Ponziani teaches a gas turbine engine (para. [0002]) comprising 
a casing (Fig. 3, casing 302), 
a combustor liner (304) within the casing and spaced apart therefrom, the combustor liner delimiting a combustion chamber (308), and 
an igniter (200) having an igniter rod (202) extending from a base of the igniter (upper portion of 200) along an axis and terminating in a rod end (end face of 202 facing combustion chamber 308), 
a heat spreader (126) being in thermal conduction contact with the igniter rod and extending radially therefrom (126 is in thermal conduction contact with 202, see Fig. 3), the heat spreader located radially between a sleeve and the igniter rod (126 is radially between, with respect to axis of 200, a sleeve 128 and the igniter rod 202), the heat spreader having a spreader face (127), a portion of the spreader face radially offset from the igniter rod (radially outer portion of 127 is radially offset from igniter rod 202), the portion of the spreader face at least partially oriented toward the igniter rod (normal line to 127 is at less than 90° angle to the surface of 202 - it is noted that Applicant does not specify what conditions are required in order to satisfy the requirement of “at least partially oriented toward” something and so the claim has been interpreted such that an angle of 90° between a surface of the glow plug heater rod and a normal line to the surface of the spreader face represents the lower bound of not facing toward the surface of the glow plug heater rod – i.e. an acute angle faces toward whereas a right angle does not, which is not inconsistent with what is shown in Applicant’s Fig. 25, for example; it is further 
Ponziani does not specify the type of igniter and therefore fails to teach the igniter rod is a glow plug heater rod. 
Carrere teaches an igniter (101) for a gas turbine engine (para. [0049]), the igniter being either a spark plug or a glow plug (para. [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ponziani’s igniter such that the igniter is a glow plug, as taught by Carrere, in order to reduce the size of the igniter relative to a spark plug (Carrere; para. [0050]).  The proposed modification of Ponziani with Carrere results in the igniter rod being a glow plug heater rod as claimed.
Regarding Dependent Claim 15, Ponziani in view of Carrere teaches the invention as claimed and as discussed above for claim 14, and Ponziani further teaches the heat spreader is disc-shaped, spiral shaped, or cross-hair shaped (see Fig. 1, 126 is disc-shaped).
Regarding Independent Claim 21, Ponziani teaches an igniter (200) for a gas turbine engine comprising: 
a base (upper portion of 200), 
an igniter rod (202) extending from the base along an axis and terminating in a rod end (face disposed at the combustion chamber 308), 
the igniter rod having a heating section (tip end of 202 will heat up for igniting fuel/air mixture); and
a heat spreader being in thermal conduction contact with the heating section of the glow plug heater rod and extending radially therefrom (126 is in thermal conduction contact with igniter 200 as shown in Figs. 3-4 and will therefore also be in thermal conduction contact with the not facing toward the surface of the glow plug heater rod – i.e. an acute angle faces toward whereas a right angle does not, which is not inconsistent with what is shown in Applicant’s Fig. 25, for example; it is further noted that even if 127 were not interpreted as the spreader face, the radially inner surface at 126 faces 202 even more directly along the inner circumference of 126, and while the radially inner surface at 126 is in contact with 202 it is necessarily also radially offset because 104 is a guide sleeve, and would not therefore include an interference-type fit, and thus there will be at least a portion of the radially inner surface of 126 that is radially offset in order to permit the guide sleeve 104 to “guide” rather than tightly grip).
Ponziani does not specify the type of igniter and therefore fails to teach the glow plug heater rod having a heating section extending axially between axially opposite ends of a heater contained within the glow plug heater rod. 
Carrere teaches an igniter (101) for a gas turbine engine (para. [0049]), the igniter being either a spark plug or a glow plug (para. [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ponziani’s igniter such that the igniter is a glow plug, as taught by Carrere, in order to reduce the size of the igniter relative to a spark plug (Carrere; para. [0050]).  The proposed modification of Ponziani with Carrere results in the heater rod having a heater contained therein and the heating section being defined as claimed.  As the heater would 
Regarding Dependent Claim 22, Ponziani in view of Carrere teaches the invention as claimed and as discussed above for claim 21, and Ponziani further teaches the housing and the glow plug heater rod are radially spaced from each other by a gap axially extending at least along a portion of the glow plug heater rod (portion of 104 radially spaced from 202 defines a gap between 104 and 202 along a portion of 202).
Regarding Dependent Claim 23, Ponziani in view of Carrere teaches the invention as claimed and as discussed above for claim 22, and Ponziani further teaches the gap is filled with an insulation material (air).

Claims 10, 12 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ponziani in view of Carrere, as applied to claims 1 & 14 above, respectively, and further in view of Dam 5676100.
Regarding Dependent Claim 10, Ponziani in view of Carrere teaches the invention as claimed and as discussed above for claim 1, and Ponziani further teaches the heat spreader is made of a high temperature tolerant material (para. [0016]).
Ponziani in view of Carrere fails to expressly teach the heat spreader is made of metallic material.
Dam teaches a glow plug (Fig. 2).  Dam further teaches making hot gas-exposed components from Inconel (shield 36 is made from a high temperature resistance material such as an Inconel steel; Col. 3, ll. 34-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ponziani in view of Carrere’s igniter such that the heat spreader is made of Inconel, which is a metallic material, in order to make the heat spreader, which is exposed to high temperatures, from a high temperature resistant material (Dam; Col. 3, ll. 34-38).
Dependent Claim 12, Ponziani in view of Carrere teaches the invention as claimed and as discussed above for claim 1, and Ponziani further teaches the heat spreader is made of a high temperature tolerant material (para. [0016]).
Ponziani in view of Carrere fails to expressly teach the heat spreader is made of a nickel-chromium based alloy.
Dam teaches a glow plug (Fig. 2).  Dam further teaches making hot gas-exposed components from Inconel (shield 36 is made from a high temperature resistance material such as an Inconel steel; Col. 3, ll. 34-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ponziani in view of Carrere’s igniter such that the heat spreader is made of a nickel-chromium based allow, such as Inconel, in order to make the heat spreader, which is exposed to high temperatures, from a high temperature resistant material (Dam; Col. 3, ll. 34-38).
Regarding Dependent Claim 16, Ponziani in view of Carrere teaches the invention as claimed and as discussed above for claim 14, and Ponziani further teaches the heat spreader is made of a high temperature tolerant material (para. [0016]).
Ponziani in view of Carrere fails to expressly teach the heat spreader is made of metallic material.
Dam teaches a glow plug (Fig. 2).  Dam further teaches making hot gas-exposed components from Inconel (shield 36 is made from a high temperature resistance material such as an Inconel steel; Col. 3, ll. 34-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ponziani in view of Carrere’s igniter such that the heat spreader is made of Inconel, which is a metallic material, in order to make the heat spreader, which is exposed to high temperatures, from a high temperature resistant material (Dam; Col. 3, ll. 34-38).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ponziani in view of Carrere, as applied to claim 1 above, and further in view of Manolis 4762101.
Regarding Dependent Claim 11, Ponziani in view of Carrere teaches the invention as claimed and as discussed above for claim 1, but fails to teach the heat spreader is made of a conductive ceramic material.
Manolis teaches a glow plug (Fig. 1, see Title) with similar heat spreader configurations as taught by Ponziani (see heating fins 5, 5’ as compared with Ponziani’s).  Manolis teaches the heat spreader fins are metallic or ceramic (Col. 2, ll. 15-17).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ponziani in view of Carrere’s igniter such that the heat spreader is made of a conductive ceramic material because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Ponziani’s unspecified heat spreader material versus the claimed conductive ceramic heat spreader material), b) the substituted components and their functions were known in the art (Ponziani’s heat spreader material was known to be useful for forming glow plug heat spreaders and the claimed conductive ceramic heat spreader material was known for the same purpose, as taught by Manolis), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either Ponziani’s heat spreader material or Manolis’s conductive ceramic heat spreader material could have been used to predictably provide heat spreading).  See MPEP 2143 I(B).  It is noted that the term “conductive” is not limited in the claims or in the specification to “electrically conductive” and thus encompasses thermally-conductive ceramic materials as well.  As Manolis’s ceramic material is intended to radiate and dissipate heat to an air-fuel mixture (Col. 2, ll. 18-20), Manolis’s ceramic materials is conductive and meets the claim.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ponziani in view of Carrere, as applied to claim 1 above, and further in view of Hidenori JP 3658770 (copy attached with English translation).
Regarding Dependent Claim 13, Ponziani in view of Carrere teaches the invention as claimed and as discussed above for claim 1, but Ponziani in view of Carrere fails to teach the heat spreader has a porous structure.
Hidenori teaches a glow plug (Fig. 1; translation para. [0001]) constructed of a porous ceramic (translation para. [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ponziani in view of Carrere’s igniter such that the heat spreader has a porous structure (i.e. to make the glow plug having the heat spreader fins in Ponziani), as taught by Hidenori, in order to eliminate shrinkage/contraction in the material when calcining and to prevent cracks (translation; para. [0015]).

Response to Arguments
Applicant's arguments filed 4/23/2021 have been fully considered and they are persuasive in part and unpersuasive in part.
Applicant’s argument (pp. 6-7 of Remarks) that Fasolo fails to teach a face facing at least partially toward the glow plug heater rod is unpersuasive.  Applicant does not define “facing at least partially toward” or “at least partially oriented toward” and the prior art is interpreted such that a normal line to the spreader face being less than 90° to the surface of the glow plug heater rod is “facing” or “oriented” at least partially toward the glow plug heater rod.  See the new interpretation, necessitated by Applicant’s amendment, of Fasolo in the claim rejections above.
Applicant’s argument (p. 7 of Remarks) that Eberspach fails (as does Dam, separately) to teach all limitations of the amended claims is persuasive and neither Eberspach nor Dam is relied upon in any anticipatory rejection of the claims.
Applicant’s argument (p. 8 of Remarks) that Ponziani in view of Carrere fails to teach the claims as amended is unpersuasive in view of the new interpretation of Ponziani provided in the claim rejections above.  Ponziani has two faces which can be said to at least partially face the glow plug heater rod (as explained in the rejections above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741